DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant's amendment, filed 31 January 2022, is acknowledged.  Claims 2, 4, 5, 8, 21-32, and 39 have been cancelled.  Claim 35 has been added.  Claims 1, 6, and 34 have been amended.  Claims 1, 3, 6, 7, 9-20, and 33-38 are pending.

Claims 15 and 16, previously withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, have been rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 May 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1, 3, 6, 7, 9-20, and 33-38 are under consideration.


Withdrawn Objections/Rejections
Applicant has amended the independent claim so that all claims now require a method comprising intravenous administration of PEGylated soluble PH20 hyaluronidase followed at least 24 hours up to 48 hours later by intravenous administration of an immune checkpoint inhibitor antibody that is an anti-PD-1 or anti-PD-L1 antibody or antigen binding fragment of the anti-PD-1 or anti-PD-L1 antibody which is reasonably commensurate with the previously provided evidence of unexpected results.  The rejection of claims 1-3, 5-14, 17-20, and 33-39 under 35 U.S.C. 103 as being unpatentable over US2010/0003238 to Frost et al., (IDS) and Singha et al., Abstract #4999 in Proceeding of the 104th AACR Meeting, April 6-10 2013, Cancer Res 2013; 73(8 Supl) (Singha, IDS) in view of WO2015/095418 to Dennis et al. (Dennis, of record) and the related nonstatutory double patenting rejection of those claims over claims 1-16, 18, 20-29, and 31 of U.S. Patent No. 10,328,130 (of record) in view of Dennis and Singha is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informality:  in the final line, the antigen binding fragment is of the anti-PD-1 or anti-PD-L1 antibody.  Appropriate correction is required.

Claim 35 is objected to for the following informality: there is an extra comma following “2.5 fold” in the third line of the claim.  Appropriate correction is required.


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 10-12, 33, 34, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites administering “the” PEGylated soluble “human” PH20 (PEGPH20).  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which it depends, does not recite that the PEGylated soluble PH20 hyaluronidase is human.  
Claim 3 is also ambiguous because it is unclear if “(PEGPH20)” is an abbreviation limited to a particular species of hyaluronidase or not.  Example 5 implies that “PEGPH20” is an abbreviation for a particular soluble human PH20 hyaluronidase (produced in Example 3) that is linked to a particular PEG, methoxyPEG.  In view of the ambiguity it is unclear how best to revise the claim.
Claims 10-12, 33, 34, 37, and 38 each recites “the” “soluble PH20 hyaluronidase” and depend directly or indirectly from claim 1.  But claim 1 as amended now recites a “PEGylated” soluble PH20 hyaluronidase so that the dependent claims no longer have clear antecedent basis. 
Appropriate correction is required.  






The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 indirectly depends from claim 1, which recites that the soluble PH20 hyaluronidase is PEGylated.   But claim 13 recites as an alternative that the PEG is polyethylene glycol, i.e., PEG, which does not further limit the molecule attached to the PH20 as recited in claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 depend directly or indirectly from claim 1, which as amended no longer encompasses an immune checkpoint inhibitor that is an anti-CTLA4 antibody or antigen binding fragment thereof.   Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Allowable Subject Matter 
Claims 1 and 35 are objected to for informalities but would be allowable if rewritten to address those informalities.
Claims 6, 7, 9, 14, 17-20, and 36 are objected to in view of the objection to independent claim 1. 
No claim is currently allowed.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643